375 U.S. 8 (1963)
TRUNKLINE GAS CO.
v.
HARDIN COUNTY.
No. 153.
Supreme Court of United States.
Decided October 14, 1963.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Cecil N. Cook for petitioner.
William Robert Smith for respondent.
PER CURIAM.
The petition for a writ of certiorari is granted. The judgment is vacated and the case is remanded to the United States Court of Appeals for the Fifth Circuit, it appearing that the State of Texas has passed a statute in connection with controversies of this kind since the petition for a writ of certiorari was filed in this Court. This order is entered without reaching the merits.